Case 0:19-cv-62574-MGC Document 34 Entered on FLSD Docket 02/14/2020 Page 1 of 10



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


   NAGLREITER CONSULTING, LLC,
    d/b/a NAGLREITER MDDO,

                         Plaintiff,                          Case no. 0:19-cv-62574

   vs.

   TITAN MEDICAL INC.,

                         Defendant.
                                               /

                                      AMENDED COMPLAINT

          Plaintiff, NAGLREITER CONSULTING, LLC, d/b/a Naglreiter MDDO (“Naglreiter

   MDDO”), sues Defendant, TITAN MEDICAL INC. (“Titan”), and alleges as follows:

                                  COUNT I – BREACH OF CONTRACT

          1.     This is an action between a citizen of the State of Florida and a foreign

   corporation with substantial contacts in the State of Florida, for damages exceeding

   $75,000.00, exclusive of interest, costs and attorneys' fees.

          2.     The Court's subject matter jurisdiction over this matter is premised upon 28

   U.S.C. §1332(a)(2), because:

                 a.      Plaintiff, Naglreiter MDDO, is a Florida limited liability company with

          its principal place of business located in Miramar, Florida. Naglreiter MDDO provides

          third parties with professional services regarding the design, development and

          commercialization of medical devices out of its Miramar facility;

                 b.      Defendant, Titan, is a publicly-traded Ontario, Canada corporation with

          its principal place of business located in Toronto, Ontario, Canada. Titan maintains it
Case 0:19-cv-62574-MGC Document 34 Entered on FLSD Docket 02/14/2020 Page 2 of 10



          is in the business of designing, developing and commercializing new robotic surgical

          devices, and that it presently is in the process of developing the SPORT Surgical

          System, a robotic surgery system; and

                  c.       The amount in controversy exceeds $75,000.00, exclusive of interest,

          costs and attorneys' fees.

          3.      Defendant, Titan, carries on a business or business venture within the State of

   Florida.

          4.      Defendant, Titan, entered into a contract in the State of Florida that required

   performance within the State of Florida. Titan breached that contract by failing to perform

   acts in Florida that are required to be performed, under the contract, in Florida.

          5.      Defendant, Titan, has engaged in substantial and not isolated activity within

   the State of Florida.

          6.      Effective June 1, 2019, Naglreiter MDDO and Titan entered into a Provider

   Services Agreement (the “PSA”). Under the PSA, Titan retained and engaged Naglreiter

   MDDO to perform “Services” (as that term is defined in the PSA) and produce and deliver

   “Deliverables” (as that term is defined in the PSA), as set forth in one or more separate

   Statements of Work (each, generally referred to as an “SOW” and collectively the “SOWs”) to

   be mutually executed and agreed to by the parties. A copy of the PSA is attached as Exhibit

   “A.” Naglreiter MDDO entered into the PSA with Titan in reliance upon representations from

   Titan that Titan was solvent, had access to capital, and would timely and fully pay Naglreiter

   MDDO for the services it would render to Titan under the PSA pursuant to one or more

   mutually agreeable and executed SOWs.



                                                  2
Case 0:19-cv-62574-MGC Document 34 Entered on FLSD Docket 02/14/2020 Page 3 of 10



          7.      On August 3, 2019, but effective retroactively to June 1, 2019, Naglreiter

   MDDO and Titan mutually executed a Statement of Work – Instruments Program (the “SOW-

   INS”), under which the parties agreed Naglreiter MDDO would provide to Titan the design

   for certain multi-articulated instruments that would be part of the Titan SPORT Surgical

   System. The PSA contains a confidentiality provision that precludes Naglreiter MDDO from

   attaching the SOW-INS as an exhibit. Naglreiter MDDO entered into the SOW-INS with Titan

   in reliance upon representations from Titan that Titan was solvent, had access to capital, and

   would timely and fully pay Naglreiter MDDO for the services it would render to Titan under

   the PSA and the SOW-INS.

          8.      Also on August 3, 2019, but effective retroactively to June 1, 2019, Naglreiter

   MDDO and Titan mutually executed a Statement of Work – Camera Insertion Tube Program

   (the “SOW-CIT”), under which the parties agreed Naglreiter MDDO would provide to Titan

   the design for a camera insertion tube that would be part of the Titan SPORT Surgical System.

   The PSA contains a confidentiality provision that precludes Naglreiter MDDO from attaching

   the SOW-CIT as an exhibit. Naglreiter MDDO entered into the SOW-CIT with Titan in reliance

   upon representations from Titan that Titan was solvent, had access to capital, and would

   timely and fully pay Naglreiter MDDO for the services it would render to Titan under the PSA

   and SOW-CIT.

          9.      Under the PSA, the SOW-INS and the SOW-CIT (together the “Contract

   Documents”), Naglreiter MDDO was to prepare and issue to Titan one or more monthly

   invoices. Specifically, on or about the first day of each calendar month, Naglreiter MDDO was

   to prepare and issue an invoice, for each SOW, for the Total Monthly Prepayment Amount



                                                 3
Case 0:19-cv-62574-MGC Document 34 Entered on FLSD Docket 02/14/2020 Page 4 of 10



   (as that term is defined in the PSA), representing an advance billing of a percentage of the

   total budgeted amounts for such calendar month as set forth in each such SOW's budget.

          10.    Under the PSA and the SOW–INS, Naglreiter MDDO issued the following

   invoices and sent them, by e-mail, to the address required under the Contract Documents:

                 a.     An invoice dated August 1, 2019, for the SOW-INS, in the amount of

          $1,101,958.00 (sent on June 23, 2019);

                 b.     An invoice dated September 1, 2019, for the SOW–INS, in the amount

          of $1,049,027.00 (sent on September 1 , 2019);

                 c.     An invoice dated September 30, 2019, reflecting an adjustment for

          expenses incurred for the months of August and September, 2019, in the amount of

          $26,176.76; and

                 d.     An invoice dated October 1, 2019, for the SOW-INS, in the amount of

          $1,217,457.50 (sent on September 27, 2019).

          11.    Under the PSA and the SOW–CIT, Naglreiter MDDO issued the following

   invoices and sent them, by e-mail, to the address required under the Contract Documents:

                 a.     An invoice dated August 1, 2019, for the SOW-CIT, in the amount of

          $467,215.00 (sent on July 23, 2019), which was revised on August 20, 2019, and re-

          sent on that day, in the amount of $612,471.00;

                 b.     An invoice dated September 1, 2019, for the SOW–CIT, in the amount

          of $612,471.00 (sent on September 1, 2019);

                 c.     An invoice dated September 30, 2019, reflecting an adjustment for

          expenses incurred for the months of August & September, 2019, in the amount of

          $12,274.37; and

                                                4
Case 0:19-cv-62574-MGC Document 34 Entered on FLSD Docket 02/14/2020 Page 5 of 10



                 d.      An invoice dated October 1, 2019, for the SOW-CIT, in the amount of

          $364,308.00 (sent on September 27, 2019).

          12.    Titan was obligated to pay the invoices issued in August, 2019, identified

   above (the “August Invoices”), within ten business days of the dates sent. However, Titan

   did not pay the amounts owed on the August Invoices when due, nor did Titan advise

   Naglreiter MDDO that Titan in good faith disputed the invoices or any portions thereof. Titan

   has paid nothing on the August Invoices.

          13.    Titan was obligated to pay both invoices dated September 1, 2019, identified

   above (the “September Invoices”), within ten business days of September 1, 2019, making

   the payment due date September 17, 2019. However, Titan did not pay the amounts owed

   on the September Invoices when due, nor did Titan advise Naglreiter MDDO that Titan in

   good faith disputed the invoices or any portions thereof. Titan has paid nothing on the

   September Invoices.

          14.    Titan has paid nothing on the invoices dated September 30, 2019, and October

   1, 2019, respectively.

          15.    By letter dated October 4, 2019, from Naglreiter MDDO to Titan, Naglreiter

   MDDO declared Titan in default under the Contract Documents for failure to make required,

   past-due payments and advised Titan that it had five business days to cure the default.

          16.    By letter dated October 11, 2019, from Titan to Naglreiter, Titan claimed to

   terminate the Contract Documents, and instructed Naglreiter MDDO to perform no further

   services under them. Titan thus terminated the Contract Documents for convenience, as

   permitted by Section 11.2 of the PSA, effective October 11, 2019.



                                                5
Case 0:19-cv-62574-MGC Document 34 Entered on FLSD Docket 02/14/2020 Page 6 of 10



          17.    By letter dated October 14, 2019, Naglreiter MDDO acknowledged Titan had

   terminated the Contract Documents for convenience, and it also advised Titan it was

   terminating the Contract Documents due to Titan's failure to cure payment defaults within

   five business days of the October 4, 2019 letter, as required under the PSA.

          18.    As a result of Titan's defaults under the Contract Documents, Naglreiter has

   been damaged in its business and property.

          19.    Naglreiter MDDO has been compelled to employ its undersigned attorneys and

   is obligated to pay them a reasonable fee; such fee is recoverable under the Contract

   Documents.

          20.    All conditions precedent to the relief demanded herein have been performed

   or have occurred.

          WHEREFORE, Naglreiter MDDO demands entry of a judgment in its favor and against

   Titan for its damages, together with interest, costs, and reasonable attorneys' fees.

                                COUNT II – UNJUST ENRICHMENT

          21.    Paragraphs 1 through 5 above are realleged.

          22.    During the time period from August 1, 2019, through October 14, 2019,

   Naglreiter MDDO performed services for the benefit of Titan in reliance upon Titan's

   promises and representations that it would pay Naglreiter MDDO, because it was solvent,

   had access to capital, and would promptly pay Naglreiter MDDO in full for all unpaid past

   and future services it would render to Titan. Naglreiter MDDO reasonably relied on these

   representations and promises. These representations were false, and known by Titan to be

   false at the time made.



                                                 6
Case 0:19-cv-62574-MGC Document 34 Entered on FLSD Docket 02/14/2020 Page 7 of 10



          23.    The work performed by Naglreiter MDDO, and the sums spent by Naglreiter

   MDDO to purchase the Capital Assets identified on the attached Exhibit “B,” conferred a

   substantial and material benefit on Titan. It resulted in, among other things, design

   specification that led to improvements to the SPORT Surgical System (the “Design

   Specifications”), thus enabling Titan to apply for and obtain U. S. Patent no. 10,398,287 (the

   “Patent”). The work performed by Naglreiter MDDO, and the sums spent by Naglreiter

   MDDO to purchase the Capital Assets identified on the attached Exhibit “B” (the “Capital

   Assets”), also resulted in the design, development and creation of prototypes of multi-

   articulated instruments and a camera insertion tube (the “Prototypes”) now part of the Titan

   SPORT Surgical System, as well as the design, development and creation of prototypes of

   multi-articulated instruments and camera insertion tubes which formed the basis for third

   parties (including Plexus Corp. and Cambridge Design Partnership, Inc.) to construct

   advanced prototypes (the “NextGen Prototypes”) now part of the Titan SPORT Surgical

   System.

          24.    In a letter to its shareholders dated February 23, 2020, Titan advised that

   development of the SPORT Surgical System was suspended because Titan did not have funds

   necessary to continue. Titan further advised it intended to seek new capital so that it could

   “restart and complete product development, proceed to product verification and validation,

   and submit an Investigative Device Exemption . . . application to the FDA to begin human

   confirmatory studies.” In other words, Titan advised its shareholders that it intends to

   continue to develop the SPORT Surgical System, which heretofore has been largely designed,

   developed and built by Naglreiter MDDO, but it did not advise its shareholders that it will

   pay Naglreiter MDDO for the work performed or the benefits provided to Titan.

                                                 7
Case 0:19-cv-62574-MGC Document 34 Entered on FLSD Docket 02/14/2020 Page 8 of 10



          25.    By virtue of the foregoing, Naglreiter has conferred benefits on Titan, which

   has knowledge thereof.

          26.    By virtue of the foregoing, Titan has voluntarily accepted the benefits

   conferred upon it by Naglreiter MDDO, and retains them.

          27.    By virtue of the foregoing, the circumstances are such that it would be

   inequitable for Titan to retain the benefits conferred upon it by Naglreiter MDDO without

   paying fair market value for them.

          28.    The Design Specifications, Capital Assets, Patent, Prototypes and NetGen

   Prototypes are unique. Naglreiter MDDO has no adequate remedy at law.

          29.    By virtue of Titan's actions alleged above, Naglreiter MDDO has been damaged

   in its business and property. Such damages include such money that Naglreiter MDDO

   expended in good faith, which included costs and expenses (labor, supplies, and use of

   quality systems and project management) related to work product, Deliverables (which

   included prototypes), Intellectual Property (which includes patents and patentable rights)

   and purchases, handling, calibration, maintenance and storage of the Capital Assets.

          30.    All conditions precedent to the relief demanded herein have been performed

   or have occurred.

          WHEREFORE, Naglreiter MDDO demands:

                 A.     Entry of a judgment in its favor and against Titan for its damages, for

          the amount by which Titan has been unjustly enriched, together with prejudgment

          interest;

                 B.     A constructive trust over the Design Specifications;

                 C.     A constructive trust over the Capital Assets;

                                                8
Case 0:19-cv-62574-MGC Document 34 Entered on FLSD Docket 02/14/2020 Page 9 of 10



               D.     A constructive trust over the Patent;

               E.     A constructive trust over the Prototypes;

               F.     A constructive trust over the NextGen Prototypes;

               G.     An order authorizing Naglreiter MDDO to sell the Design Specifications,

        Capital Assets, the Patent, the Prototypes, and the NextGen Prototypes, to enforce its

        rights under its constructive trusts; and

               H.     Court costs.



        Dated: February 14, 2020.                   Respectfully submitted,

                                                    Akerman LLP
                                                    /s/ Ashley A. Sawyer, Esq.
                                                    Mark J. Bernet
                                                    Florida Bar No. 606359
                                                    401 E. Jackson Street, Suite 1700
                                                    Tampa, Florida 33602
                                                    Telephone: (813) 223-7333
                                                    Facsimile: (813) 218-5495
                                                    Email: mark.bernet@akerman.com
                                                    Email: judy.barton@akerman.com

                                                    and

                                                    Ashley A. Sawyer
                                                    Florida Bar No. 0012131
                                                    350 E. Las Olas Blvd., Suite 1600
                                                    Fort Lauderdale, FL 33301
                                                    Telephone: (954) 463-2700
                                                    Email: ashley.sawyer@akerman.com
                                                    Email: jill.parnes@akerman.com

                                                    Counsel for Naglreiter Consulting, LLC




                                               9
Case 0:19-cv-62574-MGC Document 34 Entered on FLSD Docket 02/14/2020 Page 10 of 10



                                  CERTIFICATE OF SERVICE

          I hereby certify a true and correct copy of the foregoing was served on February 14,
   2020, via CM-ECF on all counsel of record.

                                                           /s/ Ashley A. Sawyer, Esq.




                                               10

   51889532;1
